                        UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE


David Mabardy

      v.                                       Case No. 19-cv-223-PB

Grafton County Commissioners, et al.


                                   ORDER


     No objection having been filed, I herewith approve the

Endorsed Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated May 1, 2019, and deny the plaintiff’s motion for

hearing (doc. no. 31).      “‘[O]nly those issues fairly raised by

the objections to the magistrate's report are subject to review

in the district court and those not preserved by such objection

are precluded on appeal.’”       School Union No. 37 v. United Nat'l

Ins. Co., 617 F.3d 554, 564 (1st Cir. 2010) (quoting Keating v.

Secretary of Health & Human Servs., 848 F.2d 271, 275 (1st

Cir.1988)); see also United States v. Valencia-Copete, 792 F.2d

4, 6 (1st Cir. 1986) (after proper notice, failure to file a

specific objection to magistrate's report will waive the right

to appeal).

                                         /s/Paul Barbadoro
                                        ____________________________
                                        Paul Barbadoro
                                        United States District Judge

Date: August 23, 2019


cc: David Mabardy, pro se
    Counsel of Record
